Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

NANCY A. MCCASLIN                                 SERGIO A. LOPEZ
McCaslin & McCaslin                               Indiana Department of Child Services
Elkhart, Indiana                                  Indianapolis, Indiana

                                                  ROBERT J. HENKE
                                                  Indiana Department of Child Services
                                                  Indianapolis, Indiana


                                                                              FILED
                               IN THE                                      Jan 06 2012, 9:39 am

                     COURT OF APPEALS OF INDIANA                                   CLERK
                                                                                 of the supreme court,
                                                                                 court of appeals and
                                                                                        tax court



B.B.,                                                 )
                                                      )
        Appellant-Respondent,                         )
                                                      )
               vs.                                    )   No. 20A03-1104-JT-148
                                                      )
INDIANA DEPARTMENT OF CHILD SERVICES,                 )
                                                      )
        Appellee-Petitioner.                          )


                     APPEAL FROM THE ELKHART SUPERIOR COURT
                          The Honorable Stephen R. Bowers, Judge
                               Cause No. 20C01-1009-JT-71


                                        January 6, 2012

                MEMORANDUM DECISION - NOT FOR PUBLICATION

NAJAM, Judge
                                 STATEMENT OF THE CASE

          P.H. (“Mother”) appeals the involuntary termination of her parental rights to her

child, claiming there is insufficient evidence supporting the trial court’s judgment. We

affirm.

                          FACTS AND PROCEDURAL HISTORY

          Mother is the biological mother of P.H., born in April 2008.1 The facts most

favorable to the trial court’s judgment reveal that in January 2010, the local Elkhart

County office of the Indiana Department of Child Services (“ECDCS”) received a

referral that, following a breakup with her live-in boyfriend and father of P.H., Mother

attempted to stab herself in the head with a pen and was transported to the hospital for a

psychiatric evaluation. During ECDCS’s investigation of the matter, Mother initially

denied but later admitted to having recently used cocaine. Additionally, results of a hair

follicle test administered to P.H. came back positive for cocaine, indicating cocaine had

been used in P.H.’s presence. The trial court thereafter entered an emergency custody

order authorizing ECDCS to remove P.H. from the family home on January 19, 2010, and

ECDCS filed a petition alleging P.H. was a child in need of services (“CHINS”). Shortly

thereafter, on January 25, 2010, Mother began participating in a chemical residential

treatment program as part of the local YMCA Women’s Journey Program. Mother

completed the Women’s Journey program in March 2010, but declined to participate in

the Women’s Journey twelve-month aftercare program which involved: (1) attending a


          1
            The parental rights of P.H.’s biological father, M.H. (“Father”), were also terminated by the
trial court’s judgment. Father does not participate in this appeal. We shall therefore limit our recitation
of the facts to those pertinent solely to Mother’s appeal.
                                                    2
weekly ninety-minute meeting; (2) participating in weekly AA/NA meetings and finding

a sponsor; and (3) submitting to regular drug screens.

       Meanwhile, in late January 2010, Mother admitted to the allegations of the CHINS

petition during an initial hearing on the matter, and P.H. was so adjudicated. Following a

dispositional hearing on February 25, 2010, the trial court entered its dispositional order

formally removing P.H. from Mother’s care and custody and making P.H. a ward of

ECDCS. The trial court’s dispositional order further directed Mother to participate in and

successfully complete a variety of services designed to improve her parenting abilities

and to facilitate reunification with P.H. Specifically, Mother was ordered to, among

other things: (1) successfully complete a drug treatment program; (2) submit to random

drug screen requests and produce consistently negative test results; (3) regularly attend

NA/AA groups, obtain a sponsor, and provide ECDCS with documentation evidencing

her attendance; (4) exercise regular supervised visitation with P.H.; (5) secure and

maintain stable housing and employment; and (5) pay weekly child support for P.H. in

the amount of $25.00 per week.

       During the next several months, Mother’s participation in court-ordered

reunification services was sporadic and ultimately unsuccessful. Although she underwent

a substance abuse evaluation in May 2011 and thereafter completed an intensive out-

patient substance abuse program (“IOP”) through Oaklawn in the Fall of 2010, Mother

failed to complete the aftercare obligation at that treatment facility, attending only three

of the sixteen weekly sessions.      Mother continued to refuse to participate in any

additional aftercare classes through Oaklawn from October 2010 until approximately

                                             3
one-and-a-half weeks before the termination hearing in March 2011.         Additionally,

throughout the CHINS and termination proceedings, Mother produced sixteen positive

drug screens and refused to participate in four requested screens. Mother also failed to

obtain steady employment and to pay weekly child support.

      On September 27, 2010, ECDCS filed a petition seeking the involuntary

termination of Mother’s parental rights. Following a permanency review hearing in

January 2011, the trial court adopted ECDCS’s recommendation that the permanency

plan be changed to termination of parental rights and adoption, with a concurrent plan of

reunification. Reunification services, however, remained available to Mother.

      Approximately two weeks before the evidentiary hearing on ECDCS’s involuntary

termination petition was scheduled to begin, Mother filed a Motion in Limine seeking to

exclude the admission of any and all evidence pertaining to Mother’s oral fluid drug

screen tests performed by ASL Testing during the termination hearing, alleging that

ASL’s testing procedures were unreliable and created an unconstitutional risk of error. A

hearing on Mother’s Motion in Limine was held immediately before the commencement

of the termination hearing on March 25, 2011. During the hearing, counsel for Mother

argued that the drug testing procedures used by ECDCS’s contracted service provider,

ASL Testing (“ASL”), did not comply with federal guidelines and thus all of ASL’s test

results pertaining to Mother were inadmissible and did not meet constitutional muster. In

denying Mother’s motion, the trial court stated that the drug testing at issue was

mandated through a CHINS case, not a federal workplace obligation, and thus Mother’s

reliance on the federal statute detailing Mandatory Guidelines for Federal Workplace

                                           4
Drug Testing Programs was misplaced. The trial court further determined that Mother’s

arguments to exclude the drug test results were applicable to the weight of the evidence at

issue, not to its admissibility.

       During the termination hearing, ECDCS presented substantial evidence

concerning Mother’s failure to successfully complete a majority of the trial court’s

dispositional goals, including achieving employment and housing stability, obtaining her

G.E.D., refraining from the use of illegal substances, and demonstrating she is capable of

providing P.H. with a safe and stable home environment.            ECDCS also presented

evidence establishing Mother’s lengthy history of involvement with ECDCS, which

includes the prior involuntary termination of Mother’s parental rights to three older

children, on-going criminal activities and relationship with Father during the underlying

proceedings, and twenty-five year addiction to cocaine and/or other controlled

substances. As for P.H., ECDCS presented evidence showing the child was living and

thriving in foster care where she was closely bonded to her pre-adoptive foster family.

       Regarding the accuracy of Mother’s positive drug screen results during the

underlying proceedings, ECDCS presented evidence showing ASL is a state contracted

service provider that had performed oral fluid drug screen testing for ECDCS for more

than one year. Additionally, ASL employee Kathleen Dorson (“Dorson”) testified that

the collection and testing procedures utilized by ASL’s laboratory are governed by the

federal mandates set forth in the Clinical Laboratory Improvement Act (“CLIA”), not the

Mandatory Guidelines for Federal Workplace Testing cited by Mother which apply only

to federal agencies and are used for urine drug testing, not oral fluid testing. Dorson also

                                             5
explained that the “cut-off level” for positive screens under CLIA regulations is lower

than those mandated in the federal workplace guidelines. Transcript at 282, 285.

       At the conclusion of the termination hearing, the trial court took the matter under

advisement. Several days later, the trial court entered its judgment terminating Mother’s

parental rights to P.H. Mother now appeals.

                            DISCUSSION AND DECISION

       We begin our review by acknowledging that when reviewing a termination of

parental rights, we will not reweigh the evidence or judge the credibility of the witnesses.

In re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App. 2004), trans. denied. Instead, we consider

only the evidence and reasonable inferences that are most favorable to the judgment. Id.

Moreover, in deference to the trial court’s unique position to assess the evidence, we will

set aside the court’s judgment terminating a parent-child relationship only if it is clearly

erroneous. In re L.S., 717 N.E.2d 204, 208 (Ind. Ct. App. 1999), trans. denied.

       Here, in terminating Mother’s parental rights, the trial court entered specific

factual findings and conclusions.     When a trial court’s judgment contains specific

findings of fact and conclusions thereon, we apply a two-tiered standard of review.

Bester v. Lake Cnty. Office of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005).

First, we determine whether the evidence supports the findings, and second, we

determine whether the findings support the judgment.           Id.   “Findings are clearly

erroneous only when the record contains no facts to support them either directly or by

inference.” Quillen v. Quillen, 671 N.E.2d 98, 102 (Ind. 1996). If the evidence and

inferences support the trial court’s decision, we must affirm. L.S., 717 N.E.2d at 208.

                                              6
       “The traditional right of parents to establish a home and raise their children is

protected by the Fourteenth Amendment of the United States Constitution.” In re M.B.,

666 N.E.2d 73, 76 (Ind. Ct. App. 1996), trans. denied. However, a trial court must

subordinate the interests of the parents to those of the child when evaluating the

circumstances surrounding a termination. K.S., 750 N.E.2d at 837. Termination of a

parent-child relationship is proper where a child’s emotional and physical development is

threatened. Id. Although the right to raise one’s own child should not be terminated

solely because there is a better home available for the child, parental rights may be

terminated when a parent is unable or unwilling to meet his or her parental

responsibilities. Id. at 836.

       Before an involuntary termination of parental rights can occur in Indiana, the State

is required to allege and prove, among other things:

       (A) that one (1) of the following is true:

              (i)     The child has been removed from the parent for at least six
                      (6) months under a dispositional decree.

                                            ***

              (iii)   The child has been removed from the parent and has been
                      under the supervision of a county office of family and
                      children or probation department for at least fifteen (15)
                      months of the most recent twenty-two (22) months,
                      beginning with the date the child is removed from the home
                      as a result of the child being alleged to be a child in need of
                      services or a delinquent child;

       (B) that one (1) of the following is true:




                                              7
              (i)    There is a reasonable probability that the conditions that
                     resulted in the child’s removal or the reasons for placement
                     outside the home of the parents will not be remedied.

              (ii)   There is a reasonable probability that the continuation of the
                     parent-child relationship poses a threat to the well-being of
                     the child.

                                             ***
       (C) that termination is in the vest interests of the child; and

       (D) that there is a satisfactory plan for the care and treatment of the child.

Ind. Code § 31-35-2-4(b)(2) (2010) (emphasis added). The State’s “burden of proof in

termination of parental rights cases is one of ‘clear and convincing evidence.’” In re

G.Y., 904 N.E.2d 1257, 1260-61 (Ind. 2009) (quoting Ind. Code § 31-37-14-2 (2008)).

Moreover, Indiana Code section 31-35-2-8(b) provides that if a trial court does not find

that the allegations in the termination petition are true, “the court shall dismiss the

petition.”   Id. (Emphasis added).      Mother asserts on appeal that ECDCS failed to

establish, by clear and convincing evidence, each of the above-cited sections of Indiana’s

termination statute. See Ind. Code § 31-35-2-4(a)(2)(A)-(D).



                                    I. Removal of Child

       Mother first alleges ECDCS failed to prove P.H. was removed from her care

pursuant to a dispositional decree for the requisite six-month time period set forth in

Indiana Code section 31-34-2-4(b)(2)(A). In so doing, Mother argues P.H. was initially

removed from her care in January 2010 pursuant to an “emergency custody order,” rather

than under a dispositional order, and thus subsection (b)(2)(A)(i) of the termination


                                               8
statute was not satisfied. Appellant’s App. at 13. Mother further asserts that when

ECDCS filed its termination petition on September 27, 2010, P.H. “had not been out of

the [family] home for the required time period” of fifteen of the most recent twenty-two

months, as is contemplated by subsection (b)(2)(A)(iii). Id. at 14. Mother therefore

contends she is entitled to reversal because ECDCS failed to prove the requisite elements

of subsection (b)(2)(A).

         We pause to emphasize that before an involuntary termination of parental rights

may occur, ECDCS need only establish one of the three requirements of subsection

(b)(2)(A) by clear and convincing evidence.         See Ind. Code § 31-35-2-4(b)(2)(A).

Mother is correct in her assertions that P.H. was initially removed from the family home

pursuant to an emergency custody order in January 2010 and that P.H. had not been

removed from the family home for fifteen of the most recent twenty-two months as of the

time of the filing of the involuntary termination petition. However, the record makes

clear that the trial court formally removed P.H. from Mother’s care and custody pursuant

to a dispositional order dated February 25, 2010.

         Removal “under a dispositional decree” refers to a dispositional decree that

authorizes an out-of-home placement. In re B.D.J, 728 N.E.2d 195, 200 (Ind. Ct. App.

2000).     Here, the trial court’s dispositional order dated February 25, 2010, specifically

states that ECDCS “is given responsibility for placement and care of [P.H.].” Appellant’s

App. at 74. This dispositional order further provides: “[ECDCS] is awarded wardship of

the child, with responsibility for supervision and placement. The rights and obligation of

the person granted wardship in this case as defined by I.C. 31-9-2-134.5 are hereby

                                              9
modified to conform to the terms of this Dispositional Decree and the Parent

Participation Plan ordered herein.” Id. at 75. Thus, contrary to Mother’s assertions on

appeal, P.H. was clearly removed from Mother’s care pursuant to a dispositional order on

February 25, 2011. Moreover, by the time ECDCS filed its involuntary termination

petition on September 27, 2010, P.H. had been removed from the family home pursuant

to a dispositional order for approximately seven months. We therefore conclude ECDCS

satisfied the requirements of Indiana Code section 31-35-2-4(b)(2)(A)(i).

                             II. Sufficiency of the Evidence

       Mother next asserts that ECDCS failed to provide sufficient evidence to support

the trial court’s judgment as to subsections (b)(2)(B)-(D) of the termination statute cited

above. The gravamen of Mother’s arguments is that P.H. was removed from her care

because Mother admitted to using cocaine, but that this condition had been “rectified” by

the time of the termination hearing. Appellant’s Brief at 27. Mother therefore asserts

termination of her parental rights was “contrary to the evidence” supporting reunification.

Id.

                    A. Conditions Remedied/Threat to Well-Being

       As with subsection (b)(2)(A), Indiana’s termination statute provides that ECDCS

need establish only one of the three requirements of subsection (b)(2)(B) by clear and

convincing evidence before the trial court may terminate parental rights. Because we

find it to be dispositive under the facts of this particular case, we shall only consider

whether clear and convincing evidence supports the trial court’s findings regarding

subsection (b)(2)(B)(i), namely, whether there is a reasonable probability the conditions

                                            10
resulting in P.H.’s removal or continued placement outside the family home will be

remedied.

       When making such a determination, a trial court must judge a parent’s fitness to

care for his or her child at the time of the termination hearing, taking into consideration

evidence of changed conditions. In re J.T., 742 N.E.2d 509, 512 (Ind. Ct. App. 2001),

trans. denied. The court must also “evaluate the parent’s habitual patterns of conduct to

determine the probability of future neglect or deprivation of the child.” Id. Pursuant to

this rule, courts have properly considered evidence of a parent’s prior criminal history,

drug and alcohol abuse, history of neglect, failure to provide support, and lack of

adequate housing and employment. A.F. v. Marion Cnty. Office of Family & Children,

762 N.E.2d 1244, 1251 (Ind. Ct. App. 2002), trans. denied. The trial court may also

consider any services offered to the parent by the local Indiana Department of Child

Services office (here, ECDCS) and the parent’s response to those services, as evidence of

whether conditions will be remedied. Id. Moreover, ECDCS is not required to provide

evidence ruling out all possibilities of change; rather, it need establish only that there is a

reasonable probability the parent’s behavior will not change. In re Kay L., 867 N.E.2d

236, 242 (Ind. Ct. App. 2007).

       In the present case, the trial court’s judgment contains numerous detailed findings

regarding Mother’s unresolved parenting and substance abuse issues. Specifically, the

trial court noted Mother’s lengthy history of involvement with ECDCS, which “precedes

this case” and includes the involuntary termination of Mother’s parental rights to three

older children.   Appellant’s App. at 11.       Although the court acknowledged Mother

                                              11
completed an IOP during the underlying proceedings, it further found that Mother never

completed the recommended aftercare program. In addition, the trial court specifically

found:

         xv.   If the issue in this case had been casual drug use by [Mother], lack of
               full compliance with court[-]ordered drug treatment, aftercare, and
               AA/NA would not be so severely scrutinized, and her lack of full
               compliance might not weigh in favor of termination.                But
               [Mother’s] addictions assessment and her history support a finding
               that she has a twenty[-]year history of drug use and addiction with
               serious criminal and personal consequences. With that in mind, case
               manager Welles states that [Mother’s] lack of full compliance in
               attending aftercare and AA/NA was setting her up to fail and relapse
               yet again.

                                            ***

         xxiii. Drugs are not the only issue that [Mother] is addressing at this time
                that pose a threat to her child and support a finding that the
                conditions that led to removal will not be remedied. Anthony
                Weaver described that he is [Mother’s] probation officer. He
                testified that [Mother] has been on probation since April 1, 2010, on
                a charge of domestic battery. He described that he filed a violation
                in her case based upon allegations of a failed drug screen and is
                asking that she spend a year in jail. The violation is set for hearing
                on March 29, 2011.

                                            ***

         xxvi. On the day of the termination hearing [Mother], by her own
               admission, was unemployed, and had failed to obtain the case goal
               of earning her G.E.D. . . . On the day of the termination hearing,
               [ECDCS] case manager Angela Welles testified that [Mother] had
               not completed the mandated aftercare treatment to address her
               addiction, and has not provided proof of attendance at AA/NA;
               moreover, the proof of attendance [Mother] presented during the
               evidentiary hearing was for far less attendance than was ordered.
               Finally[,] refused drug screens can be and are construed as positive
               drug screens[,] and [Mother] refused four drug screens in this case.
               According to [Mother], as disclosed in the addictions assessment,
               Exhibit E, her drug use began when she was 14-years old and has

                                              12
              included huffing, marijuana, methamphetamine[,] and the
              intravenous use of crack cocaine. Angela Welles testified, and
              Exhibits C and D evidence[,] that [Mother’s] parental rights were
              terminated on three older children because of drug use and domestic
              violence. [P.H.] was removed from her parents because of drug
              use[,] and drugs have continued to be an issue as evidenced by
              [M]other’s refused drug screens. The present and habitual pattern of
              conduct of [Mother] both support the conclusion[,] by clear and
              convincing evidence[,] that there is a reasonable probability that the
              conditions that resulted in the removal of the child from the home
              will not be remedied.

Id. at 18-19. A thorough review of the record leaves us satisfied that abundant evidence

supports the trial court’s findings cited above, which in turn support the court’s ultimate

decision to terminate Mother’s parental rights to P.H.

       During the underlying CHINS and termination cases, ECDCS referred Mother for

multiple services designed to improve her parenting abilities and to address her substance

abuse issues. The record reveals, however, that Mother refused to participate in and/or

successfully complete those services. For example, Addictions Therapist Pamela Miller

confirmed during the termination hearing that although Mother completed the substance

abuse “power program at Oaklawn,” Mother attended only three of the sixteen weekly

aftercare classes and ceased all participation in the program after September 2010.

Transcript at 16.

       ECDCS case manager Angela Welles (“Welles”) likewise confirmed that during

the CHINS and termination cases Mother tested positive for cocaine sixteen times and

refused to submit to four additional requests for drug screens. Welles also testified

Mother had failed to provide ECDCS with documentation concerning her participation in

AA/NA meetings, was “arrested twice during the case for domestic violence,” and was

                                            13
“thirteen hundred dollars behind” in her court-ordered child support obligation for P.H.

Id. at 203, 216. When questioned as to why P.H. was never returned to Mother’s care,

Welles informed the trial court that “there was no evidence of any permanent[,] lasting

change. . . . [T]here was continued positive drug screens, mixed with negative drug

screens also . . . but because [P.H.] was exposed to cocaine, any positive drug screen is a

big red flag.” Id. at 203.

       Mother’s own testimony confirmed that she was unemployed at the time of the

termination hearing, had failed to obtain her G.E.D., had not completed a substance abuse

aftercare program, and failed to attend NA/AA meetings three times a week as

recommended by her addictions therapist. Additionally, when questioned as to when she

last used cocaine, Mother admitted that she had used cocaine on January 22, 2011,

following a court hearing in the underlying proceedings.

       As noted earlier, a trial court must judge a parent’s fitness to care for his or her

child at the time of the termination hearing, taking into consideration the parent’s habitual

patterns of conduct to determine the probability of future neglect or deprivation of the

child. D.D., 804 N.E.2d at 266. “A pattern of unwillingness to deal with parenting

problems and to cooperate with those providing services, in conjunction with unchanged

conditions, supports a finding that there exists no reasonable probability that the

conditions will change.” Lang v. Starke Cnty. Office of Family & Children, 861 N.E.2d

366, 372 (Ind. Ct. App. 2007), trans. denied. Moreover, we have previously explained

that “simply going through the motions of receiving services alone is not sufficient if the



                                             14
services do not result in the needed change.” In re J.S., 906 N.E.2d 226, 234 (Ind. Ct.

App. 2009).

       It is clear from the language of the judgment that the trial court gave more weight

to the evidence of Mother’s habitual patterns of neglectful conduct, substance abuse,

failure to complete court-ordered services, and persistent inability to provide P.H. with a

safe and stable home environment, than to Mother’s purported change in circumstances,

which the court was permitted to do. See Bergman v. Knox County Office of Family &

Children, 750 N.E.2d 809, 812 (Ind. Ct. App. 2001) (concluding trial court was permitted

to and in fact gave more weight to abundant evidence of mother’s pattern of conduct in

neglecting her children during several years before the termination hearing than to

mother’s testimony that she had changed her life to better accommodate the children’s

needs).   Mother’s arguments on appeal, emphasizing her self-serving testimony,

including her arguments concerning the conflicting drug screen results, as opposed to the

evidence cited by the trial court in its termination order, amount to an invitation to

reweigh the evidence, which we may not do. D.D., 804 N.E.2d at 265.

                                    B. Best Interests

       In support of her assertion that the trial court erred in finding termination of her

parental rights is in P.H.’s best interests, Mother states that the trial court improperly

based its decision on the facts Mother “lacked a job, had a history of addiction and

criminal convictions, had recent positive drug screens, and was facing a probation

violation which might lead to incarceration,” because these facts were “addressed” by

Mother in her earlier arguments and were “shown to have been remedied” or to be “facts

                                            15
the court should not have considered in making its determination.” Appellant’s Brief at

26. Mother’s assertions here are unavailing, however, as we have already determined

that the evidence supports the trial court’s determination that these conditions had not

been remedied and/or were properly considered.

       In determining what is in the best interests of a child, the trial court is required to

look beyond the factors identified by the Indiana Department of Child Services and look

to the totality of the evidence. McBride v. Monroe County Office of Family & Children,

798 N.E.2d 185 (Ind. Ct. App. 2003). In so doing, the trial court must subordinate the

interests of the parent to those of the child. Id. The court need not wait until a child is

irreversibly harmed before terminating the parent-child relationship. Id. Moreover, we

have previously held that the recommendations of both the case manager and child

advocate to terminate parental rights, in addition to evidence that the conditions resulting

in removal will not be remedied, is sufficient to show by clear and convincing evidence

that termination is in the child’s best interests. In re M.M., 733 N.E.2d 6.

       In addition to the findings previously discussed, the trial court made several

additional pertinent findings in its judgment pertaining to P.H.’s best interests. Although

the court recognized there is “no doubt” Mother loves P.H., it also correctly found that

the “purpose of a termination of parental rights proceeding is not to measure a parent’s

love or commitment to a child” or to “punish” the parents, but it is to protect the child.

Appellant’s App. at 19; see also In re S.P.H., 806 N.E.2d 874, 880 (Ind. Ct. App. 2004)

(stating purpose of terminating parental rights is not to punish parents but to protect their

children).   The court also noted court-appointed special advocate Kristal Klehfoth’s

                                             16
(“Klehfoth”) testimony that P.H. “needs a caregiver who can provide her with “stability

and safety” in order to “thrive,” but that Mother is “simply unable to meet those needs.”

Id. at 19-20. Finally, the court’s findings acknowledged case manager Welles’ testimony

that P.H. “needs stability,” and that Mother’s pending probation revocation hearing and

possible incarceration if the allegations are found to be true would make Mother

“unavailable to care for [P.H.].” Id. at 20. These findings, too, are supported by the

evidence.

       In recommending termination of Mother’s parental rights, Klehfoth informed the

trial court that she remained concerned over Mother’s lack of stability and on-going

substance abuse issues.     Klehfoth also reported having observed a “big difference”

between P.H.’s demeanor when in her Mother’s care, as opposed to when she is in the

foster home, stating P.H. appeared to be “under stress” when visiting with Mother and

that the child takes “too much” responsibility for Mother’s “emotions and well-being.”

Transcript at 262. Klehfoth also testified that P.H. was “very attached” to her foster

mother and experienced “a lot of separation anxiety” when separated from her foster

mother. Id. at 263. Additionally, Klehfoth reported that P.H.’s foster family “is very safe

and stable and gives [P.H.] the stability she needs.”         Id. at 263.    Welles likewise

described P.H. as “doing very well” in her current foster home. Id. at 229. When asked

why she believed termination of Mother’s parental rights is in P.H.’s best interests,

Welles answered, “Because [P.H.] needs a strong home. . . . [S]he thrives with structure.

. . . [S]he needs a parent that’s going to be there for her every day. . . . [S]he needs not to

be exposed to further illegal drugs[,]. . . [and] she needs permanency.” Id. at 230.

                                              17
          Based on the totality of the evidence, including Mother’s unresolved substance

abuse issues and current inability to demonstrate she is capable of providing P.H. with the

safe and stable home environment she needs, coupled with the testimony from Welles

and Klehfoth, we conclude that clear and convincing evidence supports the trial court’s

determination that termination of Mother’s parental rights is in P.H.’s best interests.

                                    C. Satisfactory Plan

          Finally, we consider Mother’s assertion that ECDCS failed to prove it had a

satisfactory plan for the future care and treatment of P.H. Again, Mother bases her

allegation of error here on her sole contention that her parental right “should not have

been terminated” because she “rectified conditions that led to removal, and [thus,] the

plan for adoption is contrary to the evidence. . . .” Appellant’s Brief at 27.

          Indiana Code Section 31-35-2-4(b)(2)(D) provides that before a trial court may

terminate a parent-child relationship, it must find there is a satisfactory plan for the future

care and treatment of the child. Id.; see also D.D., 804 N.E.2d at 268. It is well-

established, however, that this plan need not be detailed, so long as it offers a general

sense of the direction in which the child will be going after the parent-child relationship

is terminated. Id. ECDCS’s plan is for P.H. to be adopted by the child’s current foster

family which has expressed an interest to do so. This plan provides the trial court with a

general sense of the direction of P.H.’s future care and treatment. ECDCS’s plan is

therefore satisfactory. See id. (concluding that State’s plan for child to be adopted by

current foster parents or another family constituted a suitable plan for future care of

child).

                                              18
       This Court will reverse a termination of parental rights “only upon a showing of

‘clear error’– that which leaves us with a definite and firm conviction that a mistake has

been made.” In re A.N.J., 690 N.E.2d 716, 722 (Ind. Ct. App. 1997) (quoting Egly v.

Blackford Cnty. Dep’t of Public Welfare, 592 N.E.2d 1232, 1235 (Ind. 1992)). We find

no such error here.

       Affirmed.

RILEY, J., and MAY, J., concur.




                                           19